 


                   IN THE UNITED STATES DISTRICT COURT 
                 FOR THE WESTERN DISTRICT OF WISCONSIN 
                                         
ROSE SIMONSON,  
 
                   Plaintiff,                    JUDGMENT IN A CIVIL CASE 
      v. 
                                                    Case No. 18‐cv‐388‐jdp 
NANCY A. BERRYHILL, 
Acting Commissioner of Social Security 
 
                   Defendant. 
 
 
      This action came for consideration before the court with District Judge 
James D. Peterson presiding.  The issues have been considered and a decision 
has been rendered. 
 
 
      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of 

plaintiff Rose Simonson remanding this case for further proceedings under 

sentence four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g).   

 
 
 
     s/ K. Frederickson, Deputy Clerk                           10/17/2018 
      Peter Oppeneer, Clerk of Court                               Date 
 




 
